Citation Nr: 0526841	
Decision Date: 09/30/05    Archive Date: 10/17/05

DOCKET NO.  97-34 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to assignment of a rating in excess of 30 
percent for service-connected post-traumatic stress disorder 
(PTSD) prior to February 10, 1997.

2. Entitlement to assignment of a rating in excess of 50 
percent for service-connected PTSD from February 10, 1997, to 
August 6, 1998.

3. Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disability (TDIU) prior to August 6, 1998.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from May 1967 to May 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 1997 and January 1998 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.  

In a March 1999 decision, the Board denied entitlement to an 
evaluation in excess of 30 percent for PTSD prior to February 
10, 1997, granted a 50 percent evaluation (but no higher) for 
PTSD for the period from February 10, 1997 to August 6, 1998, 
granted a 100 percent evaluation for PTSD effective August 6, 
1998, and denied entitlement to TDIU prior to August 6, 1998.  
The veteran then appealed the Board's March 30, 1999, 
decision to the U.S. Court of Appeals for Veterans Claims 
(Court).

In a March 2001 order, the Court vacated those portions of 
the March 1999 Board decision that denied entitlement to an 
evaluation in excess of 30 percent for PTSD from September 
27, 1996, to February 10, 1997, denied entitlement to an 
evaluation in excess of 50 percent for PTSD from February 10, 
1997, to August 6, 1998, and denied entitlement to TDIU prior 
to August 6, 1998.  The Court remanded these issues to the 
Board for consideration in light of the passage of the 
Veterans Claims Assistance Act of 2000 (VCAA).

In a February 2002 decision, the Board again denied these 
claims and the case was appealed to the Court.  In March 
2003, the General Counsel for the Department of Veterans 
Affairs (General Counsel) and the veteran's attorney filed a 
joint motion to vacate the Board's decision and to remand 
this matter for development and readjudication.  The Court 
granted the joint motion that month, vacating and remanding 
the case to the Board.  Subsequently, in a December 2003 
Board decision, the Board remanded the case to the RO in 
compliance with due process requirements.

In a November 2004 decision, the Board once again denied 
these claims and the case was appealed to the Court.  In June 
2005, the General Counsel and the veteran's attorney filed a 
joint motion to remand the Board's decision for development 
and readjudication.  The Court granted the joint motion that 
month, and remanded the case to the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In the June 2005 Joint Motion for Remand which was the basis 
for the June 2005 Court vacate of the Board's November 2004 
decision, it was asserted that the Board had failed to 
request the veteran to furnish certain evidence consisting of 
psychiatric hospitalization reports beginning in 1993 and the 
records for certain arrests for assault which the veteran had 
reported.  The duty to assist provisions in the Veterans 
Claims Assistance Act of 2000 (VCAA) were specifically cited.  
Although this appeal has been ongoing for a considerable 
period of time, in view of the Joint Motion the case must 
again be returned to the RO for action as directed in the 
Joint Motion.

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran and 
ask that he provide information regarding 
all of his psychiatric hospitalizations, 
to specifically include the period of 
time, name, and location of the 
hospitals.  The veteran should also be 
asked to list a detailed account of his 
arrests for assault, identifying the 
dates and places where he was arrested.  
The veteran should be asked to sign a 
written authorization for the RO to 
obtain the psychiatric hospitalization 
reports and assault arrest records.  The 
RO should then take appropriate action to 
request these records and associate them 
with the claims folder.  

2.  After completion of the above and any 
other development deemed necessary, the 
RO should review the expanded record and 
determine if the benefits sought can be 
granted.  All applicable rating criteria 
should be considered.  Unless the 
benefits sought are granted, the veteran 
and his representative should be 
furnished an appropriate supplemental 
statement of the case.  The veteran and 
his representative should be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




